Citation Nr: 9916579	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a compensable evaluation for bilateral otitis 
media.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to April 
1944.  

This matter arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
assignment of a compensable evaluation for his bilateral 
otitis media.  The veteran filed a timely appeal, and the 
case has been referred to the Board of Veterans' Appeals (BVA 
or Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's bilateral otitis media is not shown to be 
productive of draining or suppuration.  


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
the veteran's bilateral otitis media have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.87a, Diagnostic Code 6200 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and the VA has 
properly assisted him in the development of his claim.  An 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 
(1992).  

All relevant facts have been properly developed, and all 
evidence necessary for an equitable resolution of this issue 
has been properly obtained by the RO.  The evidence includes 
the veteran's service medical records, records of post-
service medical treatment, reports of VA rating examinations, 
and personal statements made by the veteran in his own 
behalf.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection was granted for the 
veteran's bilateral otitis media by a rating decision of May 
1944.  At that time, a 10 percent evaluation was assigned, 
effective from July 14, 1945.  Following this, by a rating 
decision of May 1945, the veteran's assigned disability 
rating was reduced to a noncompensable evaluation, effective 
from July 15, 1945.  That noncompensable rating has remained 
in effect until the present time.  

The veteran filed a claim for an increased rating for his 
bilateral otitis media in June 1997 in which he maintained 
that this service-connected disability had increased in 
severity.  In December 1997, the veteran underwent a VA 
rating examination in which he complained of episodes of 
external otitis bilaterally with intermittent drainage from 
both ears which would occur on an occasional basis at that 
time.  On examination, his ears were found to be essentially 
normal, and evidence of a suppurative process was not noted.  
The examiner concluded with diagnoses of bilateral 
sensorineural hearing loss since the 1940s and occasional 
episodes of external otitis.  

In support of his claim, the veteran submitted VA outpatient 
treatment records dating from September 1997 to January 1999.  
These records show that in December 1997 the veteran 
complained of dampness in his ears, and it was noted that he 
had a history of ear infections.  In July 1998, he complained 
of swelling and itching in his ear canals, and complained 
that he was unable to wear hearing aids as a result of this 
swelling.  At that time, he denied experiencing any discharge 
or dizziness, and although no discharge was found on 
examination, the treating physician prescribed Lotrimin.  In 
September 1998, the veteran complained that it was difficult 
to insert hearing aids into his ears due to swelling.  A 
treatment note from his private physician Eileen M. 
Harrahill, M.D., states that at that time the veteran's left 
ear canal was mildly inflamed.  Subsequent treatment records 
of December 1998 and January 1999 indicate that at that time, 
the veteran complained of dryness and scaling in his ears 
along with itchiness.  This condition was treated with 
mineral oil.  

Applying the criteria for evaluating otitis media under 
38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998) to the 
evidence of record, the Board finds that the preponderance of 
the evidence is against assignment of a compensable rating 
for the veteran's service-connected otitis media.  Under 
Diagnostic Code 6200, a 10 percent evaluation is warranted 
for chronic suppurative otitis media during the continuance 
of the suppurative process.  Absent a showing of suppurative 
process or drainage, a noncompensable evaluation is assigned.  
A note to Diagnostic Code 6200 states that ratings for otitis 
media are to be combined with ratings for loss of hearing.  
Id.  

The evidence of record fails to show that the veteran 
currently experiences any drainage or suppurative process, as 
indicated in the report of the December 1997 rating 
examination.  Moreover, while the veteran reports that he has 
experienced intermittent episodic drainage of his ears, none 
of the contemporaneous clinical treatment records support 
this contention.  He has been shown to complain of dampness 
in his ears, and of itching, dryness, and swelling, but 
drainage or a suppurative process has not been shown.  
Moreover, treatment records dated in July 1998 indicate that 
the veteran denied experiencing any discharge in his ears, 
and none was found on examination.  

The Board acknowledges that the veteran has bilateral 
sensorineural hearing loss to a degree of severity that 
warrants classification as a disability and that warrants 
prescription hearing aids.  However, the veteran's hearing 
loss is not service connected, nor is it shown to be the 
product of his service-connected otitis media, and the 
veteran does not appear to contend that his hearing loss is 
due to his service connected disability.  The Board also 
recognizes that the veteran has experienced swelling in his 
ears which has caused some difficulty in inserting his 
hearing aids, but this condition is not shown to be the 
result of otitis media.  In any event, under the applicable 
Diagnostic Code such symptoms are not considered in the 
criteria for assignment of a compensable evaluation.  
Accordingly, the Board finds that it must deny the veteran's 
claim for assignment of compensable evaluation for his otitis 
media, because the criteria for assignment of a compensable 
evaluation have not been shown by the medical evidence.  See 
Francisco, supra.  

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1998).  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  Here there has been no showing 
that the disability under consideration, bilateral otitis 
media, has necessitated frequent periods of hospitalization, 
has significantly interfered with the veteran's employment, 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of factors 
suggestive of an unusual disability picture further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he should seek 
treatment to document the increased severity and apply for an 
increase in his disability rating with that evidence.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant a compensable rating for the 
veteran's bilateral otitis media.  


ORDER

A compensable evaluation for bilateral otitis media is 
denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

